Citation Nr: 0211030	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-16 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The evidence does not demonstrate that the veteran has a 
disability of the left knee that is causally related to any 
injury or disease during a period of service; left knee 
disability, including cervical spondylosis, was not present 
during active service or manifested within one year 
thereafter.

3.  The evidence submitted in support of the claim does not 
establish a current disability of the left knee.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Duty to Assist

On November 9, 2000, the President of the United States 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act reaffirms and 
clarifies the duty of the Secretary of Veterans Affairs to 
assist claimants in developing evidence pertinent to their 
claims for VA benefits.  It eliminates the previous 
requirement that a claim be well-grounded before VA's duty to 
assist arises.  The Act requires the Secretary to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the Secretary's assistance 
would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.   Specifically, the Board finds that the 
July 1999 statement of the case and the December 2001 
supplemental statement of the case specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notify the veteran of the applicable rating criteria 
and the evidence necessary to substantiate his claim.  The 
veteran was afforded a thorough VA examination.  The veteran 
has had the opportunity to submit evidence and argument in 
support of his claim.  In this regard, the veteran alleged 
that he had seen a doctor regarding his left leg shortly 
after separating from service.  The hearing officer requested 
specific identifying information and a release for records 
from the doctor.  The veteran never provided any further 
information.  Absent a release and identifying information, 
there is no other evidence for VA to secure.  

The RO explained by letter dated in October 2001 that the VA 
would try and obtain such things as medical records, 
employment records, or records from other Federal agencies if 
the veteran provided enough information to enable the RO to 
do so.  The RO further explained that it was ultimately the 
veteran's responsibility to ensure that VA received the 
records.  Thereby, the RO fulfilled the requirement to advise 
the veteran as to the division of responsibilities between VA 
and the veteran in developing the record.  No further 
assistance is necessary to comply with the requirements of 
the VCAA or any other applicable rules or regulations 
regarding the development of the pending claim.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.   Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).



C.  Evidence

Service medical records show that the veteran underwent three 
general physical examinations.  The first was an enlistment 
examination in June 1986.  The second was a periodic 
examination in September 1993.  And the third physical 
examination of the veteran was performed for the purpose of 
separation in November 1994.  Each of the corresponding 
reports of examination is negative for any history, 
complaint, or diagnosis of illness or injury pertaining to 
the left knee.

The veteran presented in February 1990 for treatment of a 
left knee injury.  He complained of left knee pain and 
disclosed that he had struck his left knee two times with a 
15-pound sledgehammer.  Observation of the veteran indicated 
that he had normal gait and was in no acute or apparent 
distress.  The left knee was negative for effusion, edema, 
ecchymosis, and crepitus.  The veteran had full range of 
motion in the left knee.  McMurray's and Drawer's were 
negative.  Valgus varus and Apley's were negative.  Pain was 
present on palpation of medial view of medial collateral 
ligament area.  The assessment was normal knee exam/probable 
contusion by history.  

The veteran presented in May 1991 complaining of a right knee 
injury.  He indicated by history that he had suffered a left 
knee injury while playing football in 1985.

Post-service records do not reveal any medical treatment of 
the left knee.

The veteran underwent a VA compensation and pension physical 
examination in December 1999.  At that time he reported that 
the onset of his left knee symptoms was about 1994 when he 
was still in the military.  He indicated no specific injury.  
He denied surgery.  He denied use of braces or ambulatory 
aids.  The veteran reported that his left knee hurt on a 
daily basis, but there was no swelling.  He indicated that 
there is occasional cracking or popping.  He also reported 
that the knee "catches" once or twice, but he catches 
himself so he has not fallen.  The veteran was unsure whether 
motion in the left knee was full.  He denied back surgery.  
He contended that his right knee injury had caused low back 
problems and has now caused problems with his left knee.  The 
veteran reported that he had undergone two surgeries on his 
right knee: the most recent in 1992 for "debridement" and 
another surgery for a ligament tear.  He disclosed that he 
babied the right knee to the detriment of his left knee.  So 
when he has worked hard during the day, he has a slight limp 
on the left at the end of the day or wakes up stiff the next 
morning.

Physical examination indicated the veteran was in no acute 
distress.  Examination of the left knee revealed an 
essentially normal gait on ambulation.  There was slight 
tenderness about the midmedial and midlateral joint to 
palpation.  Crucial and collateral ligaments were stable.  
McMurray's tests on internal and external torsion were 
normal.  No effusion was observed in either the right or left 
knee.  There was no crepitation on palpation of the left knee 
and no complaint of pain on passive motion of the patella on 
the right or left knee.  Range of motion for the left knee 
was zero degrees in extension and 120 degrees in flexion, as 
compared with the right knee with zero degree extension and 
120-125 degrees flexion.  X-rays were ordered and interpreted 
to be negative.

The examining physician opined that there is essentially no 
percentage probability that the left knee condition is 
causally related to any service connected lumbosacral strain.  
The examiner stated further, "in my opinion, the right knee 
condition is not responsible in a causal manner for any 
claimed left knee condition, nor was the right knee causally 
related to his spondylolysis/spondylolisthesis of the lumbar 
"sprain," which is essentially a congenital condition.  The 
examiner estimated that functional impairment was mild with a 
maximum possible loss of 10-15 degrees of flexion.  The 
examiner added that considering the short, stocky, bulky 
build of the veteran, 120 degrees flexion might well be 
within normal limits for him.





The veteran testified at a RO hearing in October 1999.  The 
testimony indicates as follows:

The veteran had no left knee injury while in service.  The 
knee began to hurt right after he separated.  He experienced 
pain, swelling under the kneecap, and a lot of muscle pain.  
He went to see a doctor for his left knee.  The doctor 
examined both knees and gave him "de-inflammatory."  He 
tried to get the treatment records of this visit, but "they 
refused to act."  (Transcript (T.) at p. 7).  He now has 
pain in the left knee and lots of cramps due to more work on 
the left knee.  (T. at p. 8).  The left knee problem is 
caused by the right knee disorder, not his back disorder.  
His left knee problem has to do with his gait.  (T. at pp. 8-
9).

II.  Analysis

Service medical records show only one complaint of left knee 
injury while in service, the injury from a sledgehammer.  A 
review of the record demonstrates that there was no chronic 
injury of the left knee as a result of that incident.  
Although there was pain present, the examiner found no 
clinical evidence of a left knee disorder.   Hence, the only 
diagnosis was left knee contusion by history.  The only other 
reference in the service medical records to a left knee 
injury is to a football injury in 1985, which is prior to the 
veteran's enlistment.  No complaints or history pertaining to 
the left knee is documented at the time of the veteran's 
separation.  Accordingly, the record does not support a 
chronic left knee injury or disorder in service.  This, 
however, is not the veteran's contention.

The veteran contends that he has a left knee disorder that is 
secondary to his service connected right knee injury 
(degenerative joint disease with laxity of anterior cruciate 
ligament, right knee; status post-anterior cruciate ligament 
reconstruction).  The veteran offers no competent medical 
evidence to support his theory.  As a lay person, his 
contention is mere supposition.  In this regard, the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that a lay person is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The only competent medical evidence that addresses the issue 
of causation is the report of the October 1999 VA 
examination.  Clearly, the examining physician found that no 
causal relationship existed between the veteran's service 
connected right knee injury and his left knee condition.  
Moreover, it is clear from the examination report that the 
examiner found nothing to diagnose.  He offered no diagnostic 
impressions whatsoever and in rendering a nexus opinion, he 
repeatedly refers to the veteran's left knee disorder as his 
"claimed left knee condition."  The record reveals, as the 
RO aptly pointed out in its June 1999 rating decision, that 
the veteran has no permanent residual or chronic disability 
of the left knee.  The Board must emphasize that it has no 
doubt about the veteran's good faith in bringing his claim 
and is confident that the veteran is personally convinced 
that he has a current left knee disability related to 
service.   Ultimately, however, the Board must conclude that 
the medical evidence in this case is controlling and is 
simply overwhelmingly against the claim.  The benefit of the 
doubt doctrine does not assist the veteran in this case.  38 
U.S.C.A. § 5107(b) (2001).  Accordingly, the Board finds that 
the veteran is not service-connected for a left knee 
disorder.


ORDER

Entitlement to service connection for a left knee disability 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

